296 U.S. 641
56 S. Ct. 174
80 L. Ed. 455
WASHBURN CROSBY COMPANY, petitioner,v.Dan M. LEE, Individually and as Collector, etc.*
No. 514.
Supreme Court of the United States
November 11, 1935

Mr. Charles B. Rugg, of Boston, Mass., for petitioner.
The Attorney General, for respondent.


1
No opinion filed in court below.


2
Petition for writ of certiorari to the United States Circuit Court of Appeals for the Eighth Circuit denied.



*
 Rehearing denied 296 U.S. 664, 56 S. Ct. 307, 80 L. Ed. 474.